On October 23, 1876, the Supreme Court affirmed the decision of the Court below in the following opinion.

Per Curiam.

The subscription in this case was a contract among and between the subscribers. Its purpose and the intent to become incorporated, could be shown by parol, because nothing in the writing conflicted with this evidence. On the other hand, the defendant could not prove a condition in his subscription, that its payment should depend on the making and finishing of a certain street or l’oad to the cemetery, for this would be inconsistent with the writing, which made no such terms for the subscribers, and would conflict with the interests of the other subscribers, who were not privy to the condition. A secret condition not set forth in the paper, might defeat the entire purpose of those who subscribed generally and subject to no condition.
Judgment affirmed.